Case 3:17-cv-00506-SMY-MAB Document 132-4 Filed 10/15/19 Page 1 of 8 Page ID #645




                 EXHIBIT C
Case 3:17-cv-00506-SMY-MAB Document 132-4 Filed 10/15/19 Page 2 of 8 Page ID #646



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

   TALISA BORDERS,                              )
   OTISHA WOOLBRIGHT, and                       )
   STACEY LEWIS,                                )
   On behalf of themselves and all others       )
   similarly situated,                          )              Civil No. 3:17-cv-0506
                                                )
          Plaintiffs,                           )
                                                )
   v.                                           )              CLASS ACTION
                                                )
   WAL-MART STORES, INC. ,                      )
       Defendant.                               )

                               DECLARATION OF DINA L. BAKST

   Pursuant to Title 28 USC Section 1746, I, Dina L. Bakst, hereby declare and state as follows:

          1.      I am over the age of eighteen years. I have personal knowledge of the facts set

   forth herein, and am competent to testify thereto.

          2.      I am submitting this declaration on behalf of myself and my co-counsel in

   support of Plaintiffs’ Motion for Preliminary Approval.

          3.      I am the Co-President and Co-Founder of the legal advocacy organization A

   Better Balance, (hereinafter “ABB”) and proposed co-lead class counsel (along with Elizabeth

   Chen and Elizabeth Gedmark) for the Plaintiffs in this matter. We are assisted by skilled

   lawyers at our organization and our co-counsel at the law firm Mehri & Skalet PLLC and the

   non-profit organization, the National Women’s Law Center.

          4.      A Better Balance is a national legal advocacy organization dedicated to

   promoting fairness in the workplace and helping employees meet the conflicting demands of

   work and family. Through legislative advocacy, litigation, research, and public education, A

   Better Balance leverages the power of the law to help workers care for themselves and their
Case 3:17-cv-00506-SMY-MAB Document 132-4 Filed 10/15/19 Page 3 of 8 Page ID #647



   families without risking their economic security. A Better Balance has been a leader at the local,

   state, and national level in advancing the rights of pregnant and breastfeeding women in the

   workplace.

          5.      The organization runs a legal clinic, which provides legal assistance and

   information to low-wage workers. The clinic is where we often see the discriminatory treatment

   of pregnant workers firsthand. Attorneys at our organization have experience representing low

   wage caregivers and pregnant workers in employment discrimination cases, which has led to

   significant policy changes.

          6.      In 2014, A Better Balance opened a Southern Office providing services to low-

   wage workers and pushing for policy change in the Southeast United States.

          7.      The organization has fought for and won new paid leave policies, laws fostering

   equal pay, important pregnancy and caregiver protections, breastfeeding accommodations,

   LGBTQ protections, and victories on other economic justice issues throughout the country. We

   are dedicated to lifting up the voices of our clients and those most directly affected by our policy

   work and we have a particular focus on centering gender justice.

          8.      I received my Juris Doctor from the University of Michigan School of Law,

   where I was a member of the Michigan Journal of Gender Law. I am a member of the bar of the

   state of New York, and am admitted to practice before the U.S. District Courts for the Southern

   and Western Districts of New York, as well as the U.S. Second Circuit Court of Appeals.

          9.      I am the Co-Founder and Co-President of A Better Balance (ABB) and have

   ushered A Better Balance through to several accomplishments, including passage of the New

   York State Women’s Equality Agenda and recent passage of the New York State Paid Family

   Leave Act, landmark legislation which guarantees 12 weeks of paid leave when caring for an



                                                    2
Case 3:17-cv-00506-SMY-MAB Document 132-4 Filed 10/15/19 Page 4 of 8 Page ID #648



   infant or family member. In 2016, A Better Balance worked with advocates to pass a paid sick

   days ordinance in Cook County, Illinois, ensuring that workers can stay on the job when they or

   their loved ones have unexpected illnesses.

          10.     In 2012, my Op-Ed in The New York Times – “Pregnant and Pushed Out of Job”

   – inspired the introduction of the federal Pregnant Workers Fairness Act, which was

   reintroduced in the House of Representatives on May 14, 2019. It also inspired the New York

   City Pregnant Workers Fairness Act and a wave of similar state and local laws, including one in

   Illinois, which we worked on closely with local advocates.

          11.     In 2013, I, along with my colleagues at ABB and our proposed class co-counsel,

   the National Women’s Law Center, co-authored a groundbreaking report titled, “It Shouldn’t Be

   A Heavy Lift: Fair Treatment for Pregnant Workers.” This report chronicled the challenges that

   pregnant employees face in seeking workplace pregnancy accommodations, laid out the legal

   landscape for pregnant workers and outlined recommendations for federal agency guidance on

   pregnancy accommodations, as well as providing federal and state policy recommendations and

   steps employers should take to adopt fair accommodation policies for pregnant workers.

          12.     In the wake of the publication of this 2013 report, I, along with my colleagues at

   ABB and our proposed class co-counsel, the National Women’s Law Center, presented on the

   topic of pregnancy accommodations and the current state of the law to the Women’s Bureau of

   the U.S. Department of Labor. Our advocacy on the topic led the Women’s Bureau to provide

   new information on its website on pregnancy accommodations.

          13.     More recently, I, along with my colleagues at ABB authored an innovative report

   entitled “Long Overdue – It Is Time for the Federal Pregnant Workers Fairness Act.” This report

   examines how pregnant workers seeking accommodations have fared under the new standards



                                                   3
Case 3:17-cv-00506-SMY-MAB Document 132-4 Filed 10/15/19 Page 5 of 8 Page ID #649



   set in Young v. UPS, does a deep dive into how states across the country have been passing

   accommodation laws through bipartisan efforts, and offers federal policy recommendations.

          14.     Over the past seven years, ABB has been a leader in supporting state-level

   advocacy on pregnancy accommodation laws. We have helped draft and contributed to passage

   of such laws across the country; over half of all states now have laws on the books. During

   legislative sessions we are regularly called on to testify as experts in committee, and once a bill

   is passed, we work to ensure that workers learn about their rights through public education

   campaigns and our direct services legal clinic.

          15.     Through our legal clinic, ABB also engages in representation of pregnant

   workers and litigation on their behalf, working to enforce the laws that we have helped pass.

   Our work successfully enforcing pregnancy discrimination laws through representation of low-

   wage pregnant workers has been featured in numerous news outlets.

          16.     ABB also coordinates and files amicus briefs to weigh in with our expertise on

   pregnancy discrimination matters. For example, in Young v. United Parcel Serv., Inc., 135 S. Ct.

   1338 (2015), ABB co-authored an amicus brief to the Supreme Court joined by women’s rights

   and workers’ rights organizations, challenging UPS’s refusal to accommodate the medical needs

   of a pregnant worker. The Young decision established the legal framework relied in part by the

   plaintiffs in this case. More recently, ABB co-authored an amicus brief in Durham v.

   Rural/Metro Corporation, No. 18-14687 (11th Cir. Feb. 8, 2019), challenging an Alabama

   emergency services provider’s refusal to accommodate the medical needs of a pregnant worker

   and the District Court’s application of the Young standard.

          17.     My colleagues and I are often called upon to join panels and presentations to

   speak as experts on pregnancy discrimination issues. A non-exhaustive list of these



                                                     4
Case 3:17-cv-00506-SMY-MAB Document 132-4 Filed 10/15/19 Page 6 of 8 Page ID #650



   presentations includes: presenting on a webinar for retail workers across the country on their

   rights under the PDA; coordinating and presenting a webinar for state lawmakers on state-level

   pregnancy accommodations bills; presenting at the EEOC’s EXCEL conference on state laws

   regarding pregnancy accommodations; coordinating, moderating, and presenting on the state of

   pregnancy discrimination law 40 years after the passage of the Pregnancy Discrimination Act

   for the New York City Bar Association; presenting on rights for pregnant workers as human

   rights at the American Constitution Society’s National Convention. Further, we draft and

   distribute widely-used educational materials to inform workers of their rights and policymakers

   about the state of pregnancy discrimination law.

          18.     In 2015, I was awarded the Edith I. Spivack Award, named for the woman who

   was a pioneering lawyer and role model for generations of women, for her work championing

   women’s rights. I am also co-author of Babygate: How to Survive Pregnancy and Parenting in

   the American Workplace, a groundbreaking national know your rights book for expecting and

   new parents covering everything from pregnancy discrimination, leave and breastfeeding rights,

   and workplace flexibility.

          19.     Prior to co-founding A Better Balance, I was an attorney with the NOW Legal

   Defense & Education Fund (now Legal Momentum) where I pursued litigation and public policy

   advocacy on a wide range of women’s issues including economic justice, child care and

   reproductive rights. I also served as a labor/employment associate with Kaye, Scholer LLP. In

   addition to leading A Better Balance, I am a Board Member of Congregation Rodeph Sholom. I

   also serve on the Steering Committee of Governor Cuomo’s New York State Council on

   Women and Girls.




                                                      5
Case 3:17-cv-00506-SMY-MAB Document 132-4 Filed 10/15/19 Page 7 of 8 Page ID #651



          20.     Elizabeth Chen joined ABB in 2018. Since that time, she has used litigation and

   direct services to bring relief to workers, both on systemic and individual levels. Her work

   involves managing ABB’s strategic pregnancy and caregiver discrimination litigation as well as

   our legal clinic, which provides legal information and direct services to hundreds of callers

   every year. Prior to joining ABB, Ms. Chen was a senior associate at a plaintiff-side law firm,

   where she litigated employment discrimination cases, including pregnancy discrimination claims

   against some of the nation’s largest employers, as well as wage and hour and civil rights class

   actions. She also previously clerked for the Honorable William Joseph Haynes of the U.S.

   District Court for the Middle District of Tennessee. She began her career as a Reproductive

   Justice Fellow at the Center for American Progress, advocating for the rights of individuals to

   choose to parent, not to parent, and also to exercise autonomy over parenting the children they

   have. Ms. Chen has published law review articles on the intersection of criminal justice and

   reproductive justice, as well as sex stereotyping. In addition to her work with ABB, Ms. Chen

   volunteers with Open Hands Legal Services, a direct services organization that partners with

   service providers to offer free legal services on location to low-income individuals.

          21.     Elizabeth Gedmark joined ABB in 2011. Since 2014, when the Southern Office,

   based in Nashville, TN, was launched, Ms. Gedmark has leveraged the power of the law to help

   families in the South suffering from discrimination at work and to advance more family-friendly

   laws and policies. Ms. Gedmark is a co-author of the book, Babygate: How to Survive

   Pregnancy and Parenting in the Workplace. She is also the author of an article published in the

   Clearinghouse Review, “Using Pregnancy Discrimination Claims to Fight Poverty.” Ms.

   Gedmark has served on the New York City Bar Sex and Law Committee and IWPR’s Status of

   Women in the South Advisory Committee, and is currently serving on the Nashville Mayor’s



                                                    6
Case 3:17-cv-00506-SMY-MAB Document 132-4 Filed 10/15/19 Page 8 of 8 Page ID #652



   Council on Gender Equity. Ms. Gedmark is often called upon to testify before state legislatures

   on pregnancy accommodation and other bills. In 2019, for example, she has already been called

   upon to testify three times in person. Ms. Gedmark serves on the board of a local non-profit

   childcare center in Nashville, TN.

          22.     The organization’s resume is available at https://www.abetterbalance.org/about/,

   and full biographies for attorneys are also located on our site at

   https://www.abetterbalance.org/about/our-staff/.

          23.     We at ABB have spoken to hundreds of Walmart workers over the years about

   their experiences working at the retail giant. A large percentage of these individuals have been

   pregnant workers who were seeking or had sought accommodations, but had them denied.

          24.     Taking into account the risks of continued litigation as compared to the relief

   granted by the proposed settlement, I believe that this settlement is fair, reasonable, and

   adequate. It further represents an extremely favorable result to the class.

          25.     Under this proposed settlement, the notice program uses a multi-pronged

   approach tailored to best reach class members who work in low wage positions, and often move

   and change their contact information. It is well designed to give notice of the Settlement to the

   Class, and provides easy-to-follow guidance on how to submit claims.

          26.     Furthermore, class members are likely to receive their full back pay, as well as

   some amount of compensatory and/or consequential damages, which would be substantial in a

   case where there are so many estimated class members.

          I declare under penalty of perjury that the foregoing is true and correct. Executed this

   15th day of October, 2019, in the State of New York.

                                                  ________________________________
                                                  Dina L. Bakst


                                                     7
